DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-11, 13-16, 21 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of 10,111,553. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 21, 23, 24 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. in view of Bentz and Wegner.
There is disclosed in Bauer a support element for beverage brewing material and the method of manufacturing the support element, comprising: providing a single piece of water permeable material 3 having fold lines 9 (formed from lines 12, 13); forming a holder 10 from the water permeable material (col. 5, lines 26-41) by shaping the holder into a concave open state having a generally circular upper periphery by use of the fold lines; and forming an outward extending annular rim 19 at the upper periphery of the holder.

	There is disclosed in Bentz a support element for a beverage brewing material, the support element being formed by a water permeable filter material having fold lines and a generally circular flat bottom (fig. 17), formed into a holder, the holder being shaped into a generally concave open state having a generally circular upper periphery such that the holder is configured to receive and support the beverage brewing material, wherein the holder can be collapsed along the fold lines into a flattened state.
	It would have been obvious to one skilled in the art to manufacture the support element of Bauer with the teachings of Bentz, in order to allow use of the support with a coffee device having a flat bottomed filtering basket.
In regards to claim 21, Bauer discloses all of the claimed subject matter except the claimed diameter and depth ranges of the support element.
	It would have been obvious to one skilled in the art to construct the support element within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
	Wegner discloses the use of a cover 4 hinged to the rim 3 or a concave beverage containing cup 2 formed of a filter material, the cover being bonded (connected) to the rim.
	It would have been obvious to one skilled in the art to provide the brewing cup of Bauer with the cover arrangement disclosed in Wegner, in order to conceal the brewing material within the cup.
Allowable Subject Matter
Claims 1-5, 7, 9-11, 13-16 and 25-28 are allowable over the prior art of record.
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761